Exhibit 10.3
 


LOCK-UP AGREEMENT
 
THIS LOCK-UP AGREEMENT (“Agreement”) is made and entered into this 12th day of
February, 2009, by and among NXT Nutritionals Holdings, Inc., a Delaware
corporation (the “Company”), and the parties listed on Schedule A attached
hereto and made a part hereof (collectively, the “Management Shareholders”).
Captialized terms used herein without definition shall have the same meanings
assigned to such term in the share exchange agreement entered into by and among
the Company, NXT Nutritionals, Inc., a Delaware corporation ( “NXT
Nutritionals”), and the shareholders of NXT Nutritionals.


RECITALS


           WHEREAS, in connection within a share exchange transction effective
as of the date hereof, the Company issued an aggretate of 22,480,000 shares of
its common stock, par value $0.001 per share (the “Common Stock”) to the NXT
Shareholders, of which 7,826,000 shares of common stock were issued to the
Management Shareholders, in exchange for 100% of the equity interest in NXT
Nutritionals (the “Share Exchange”); and


WHEREAS, in order to induce the Company and the Management Shareholders to enter
into the Share Exchange, the Management Shareholders have agreed not to sell or
otherwise dispose of any shares of the Common Stock that the Management
Shareholders presently own on the date hereof (collectively, the “Lock-Up
Shares”).


           NOW THEREFORE, for consideration received, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto agree as follows:


1.           Agreement to Retain the Shares.


(a)           Except for one million (1,000,000) shares held in escrow pursuant
to Unit Purchase Agreement dated October 31, 2008 by and among NXT Nutritionals,
Healthy Dairy, LLC, NXT LLC, Healthy Brands, LLC and the Unitholders of Healthy
Dairy, LLC and NXT, LLC, the Management Shareholders hereby agree not to sell,
assign, transfer, or otherwise dispose of any of the Lock-Up Shares during the
period beginning on and including the date hereof, which is also the date of the
final closing of the Share Exchage, through the date that is eighteen (18)
months following the closing date of the Share Exchange (the “Closing Date”)
(the “Lock-Up Period”).


(b)           The Management Shareholders agree and consent to the entry of stop
transfer instructions with the Company’s transfer agent for the Company’s Common
Stock against transfers of the Lock-Up Shares, if any, by a Management
Shareholder in contravention of the restrictions set forth herein. The
Management Shareholders understand that their agreement is irrevocable and shall
be binding upon their heirs, legal representatives, successors and assigns.


2.           Ownership.    During the Lock-Up Period, the Management
Shareholders shall retain all rights of ownership in the Lock-Up Shares,
including, without limitation, voting rights


 
 

--------------------------------------------------------------------------------

 


and the right to receive any dividends that may be declared in respect thereof,
except as otherwise provided in the Transaction Documents whereby any benefits,
rights, title or otherwise shall inure to the Purchasers.
 
3.    Company and Transfer Agent.  The Company is hereby authorized and required
to disclose the existence of this Agreement to its transfer agent. The Company
and its transfer agent are hereby authorized and required to decline to make any
transfer of the Common Stock if such transfer would constitute a violation or
breach of this Agreement and/or the Securities Purchase Agreement.


4.           Representations, Warranties and Covenants of the Company. The
Company represents, warrants and covenants to the Management Shareholders that
this Agreement


(a) has been authorized by all necessary corporate action on the part of the
Company and has been duly executed by a duly authorized officer of the Company,
and


(b) constitutes the legal, valid and binding obligation of the Company.  Neither
the execution of this Agreement by the Company nor the consummation of the
transactions contemplated hereby will result in a breach or violation of the
terms of any agreement by which the Company is bound, or of any decree,
judgment, order, law or regulation now in effect of any court or other
governmental body applicable to the Company.


5.           Additional Documents.  The Management Shareholders and the Company
hereby covenant and agree to execute and deliver any additional documents
necessary or desirable, in the reasonable opinion of the Company’s legal counsel
to carry out the intent of this Agreement.
 
6.    Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
If to the Company:


 
 

--------------------------------------------------------------------------------

 




NXT Nutritionals Holdings, Inc.
718 Richfield Avenue
Kenilworth, New Jersey 07033


with a copy (which does not constitute a notice) to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attn: Kristina Trauger, Esq.
                Fax: (732) 577-1188


If to a Management Shareholder, to the address set forth on Schedule A attached
hereto.
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 6.
 
7.     Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter.
 
8.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
9.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
10.     Severability. The parties agree that if any provision of this Agreement
be held


 
 

--------------------------------------------------------------------------------

 


to be invalid, illegal or unenforceable in any jurisdiction, that holding shall
be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
11.     Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by any Shareholder hereto without the
prior written consent of the Company. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
12.     Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
13.     Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, by
facsimile or other electronic transmission, each of which when executed shall be
deemed to be an original, and all of which, when taken together, shall
constitute one and the same document. This Agreement shall become effective when
one or more counterparts, taken together, shall have been executed and delivered
by all of the parties hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.


 
 
                      NXT NUTRITIONALS HOLDINGS, INC.
 
 
 
By:   /s/ Francis McCarthy        
Name:  Francis McCarthy
Title: Chief Executive Officer
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
MANAGEMENT SHAREHOLDERS

 
Name
Signature
Date
Francis McCarthy, President, CEO, CFO, Director
/s/ Francis McCarthy
February 12, 2009
Joshua Rosenbaum, Director
/s/ Joshua Rosenbaum
February 12, 2009
Richard M. Jordan, Director
/s/ Richard M. Jordan
February 12, 2009
Mark A. Giresi, Director
/s/ Mark A. Giresi
February 12, 2009
Theodore Mandes, II, Director
/s/ Theodore Mandes, II
February 12, 2009

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Schedule A


Name                                                                                                                                       Shares
Francis McCarthy, President, CEO, CFO, Director
   
4,136,000
Joshua Rosenbaum, Director
   
1,910,000
Richard M. Jordan, Director
   
250,000
Mark A. Giresi, Director
   
765,000
Theodore Mandes, II, Director
   
765,000
Total     
   7,826,000

                                                                                                                                 
 

